Title: To Thomas Jefferson from George Washington, 16 February 1780
From: Washington, George
To: Jefferson, Thomas



Sir
Head Qrs: Morris Town Feby 16th 1780

I have the pleasure to transmit Your Excellency a Letter from Major Genl. de Riedesel which only came to hand Two days ago.
I would now inform Your Excellency, that agreeable to my Letter of the 18th of December I have obtained a Return of Moylan’s Regiment of Light Dragoons and find as I apprehended that there are Sixty three Non Commissioned Officers and Privates in it, who belong to Virginia. Of this number Two only are inlisted for the War and the service of the Rest will expire in December next. Having given Your Excellency an account of those Men I have only to observe, that with the Returns transmitted in my Letter of the 18th of December, You now have the fullest and most accurate state of the Virginia Troops that I can furnish and of those to be applied to the credit of Your Quota. By these and the information Your Excellency may have received with respect to the Levies under General Scot and Blands and Baylor’s Regiments You may perhaps be able to form a pretty just estimate of the force of the State employed in the Army and to govern Yourself with tolerable certainty as to the deficiency of the State’s Quota, which Congress, as Your Excellency will no doubt be informed by the President, have required to be levied for the ensuing Campaign by an Act on the 9th. Instant.

I have the Honor to be with the most perfect esteem & respe[ct] Yr Excellency’s Most Obed Sevt,

Go: Washington

